DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 04/26/2022 has been considered by the Examiner. Currently claims 1, 3-11, and 13 -23 are pending, claims 2 and 12 are canceled, and claims 1, 4, 5, 10, 13, and 18 have been amended. A complete action on the merits of claims 1, 3-11, and 13-23 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 13, 14, 16, 17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652), and in further view of Su (2014/0235085).
Regarding claim 1, Scheller teaches a connector plug (Fig. 2 input conductor isolation mechanism 210) for a bipolar electrode or forceps having two limbs each forming an electrode (forceps arms 100 manufactured from an electrically conductive material, e.g., metal, graphite, conductive polymers, etc…e.g., silver, copper, gold, aluminum, etc.[0010] ) each terminating at a free proximal end (proximal end 102), the connector plug comprising an insulating body (The Examiner believes 210 to be insulated as it provides for conductor isolation; see [0021]) for connecting the proximal ends of the limbs of the bipolar electrode or forceps, wherein the insulating body has openings for receiving the proximal ends of the limbs (first and second forceps arm housing 215).
While Scheller generally provides for a fastening means ([0021] first forceps arm proximal end 102 may be disposed within first forceps arm housing 215. Illustratively, first forceps arm 100 may be fixed within first forceps housing 215, e.g., by an adhesive or any suitable fixation means), it does not teach and a latching or spring element provided in each of the openings for fastening a corresponding one of the proximal ends of the limbs to the insulating body, wherein the latching or spring elements each have an essentially U-shaped cross-section formed of electrically conductive material, with first and second fastening limbs and an open side therebetween configured to allow the corresponding proximal end of the limbs to be inserted therethrough and wherein for each of the latching or spacing elements at least the first fastening limb is configured to be elastic and movable relative to the second fastening limb so that the proximal end of the limbs being in electrically-conductive contact with both the first and second fastening limbs.
However, Zell teaches a device within the same field of invention (plug type connectors) comprising a latching or spring element (tubular bushings 11 with springs 63 adapted to receive respective contact pins 10; Col. 3 lines 1-4), wherein each spring element has a U-shaped cross section and an open side therebetween to allow the proximal ends of the limbs to be inserted (Fig. 4), wherein the latching or spring elements each have first and second fastening limbs (It is the position of the Examiner that for one limb, the second fastening limb is the inner portion of tubular bushing 11 and the first fastening limb is the outer potion of inwardly directed spring 63 adapted to receive contact pin 10) and formed of electrically conductive material (Col. 3 lines 10-14 The tubular shields 15 are supplied with a shield potential, the shields 15 being conductively connected through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the Scheller to include a latching or spring element, wherein each spring element has an essentially U-shaped cross-section, an open side to allow the corresponding proximal end of the limbs to be inserted , a first fastening limb configured to be movable relative to the second fastening limb, formed of electrically-conductive material  with the end of the limbs being in electrically conducitve contact with both the first and second fastening limbs to ensure the attachment between the free proximal end of the arms/limbs and the connector plug is secure. 
Zell provides for plastic spring housing but it is silent about teaching elastic. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for elastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Scheller in view of Zell does not teach the corresponding proximal ends of the limbs is clampable therebetween with the corresponding proximal end of the limbs bein gin contact with both the first and second fastening limbs. 
However, Su teaches a device within the same field of invention (pluggable self locking connector) wherein proximal ends of the limbs are clampable and in contact with first and second fastening limb (see annotated figure below). Su also generally provides [0029] the plug 12 is firmly secured on the socket 11, and at the same time the signal transmission is also carefully maintained

    PNG
    media_image1.png
    1032
    1106
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the latching or spring element such that the proximal end of the limbs clampable and  in contact with both the first and second fastening limbs  in order to firmly secure the limb and the latching element and to maintain the signal transmission [0029].
Regarding claim 3, Scheller in view of Zell and Su teaches the limitations of claim 1 as previously rejected above. Su provides wherein the first and second fastening limbs run substantially parallel to one another at least in sections (see annotated figure above). 
Regarding claim 4, Scheller in view of Zell and Su teaches the limitations of claim 3 as previously rejected above. Su provides wherein each of the first fastening limb has an inwardly pointing nose-like projection (first guiding face 1111a on the first and second half portions of the device, Fig. 4A).
Regarding claim 5, Scheller in view of Zell and Su teaches the limitations of claim 4 as previously rejected above. Su provides wherein each of  the second fastening limbs has a planar inner side lying opposite the nose-like projection (see annotated figure above , portion of socket core 112 on the first and second half portions of the device, Fig. 4a).
Regarding claim 6, Scheller in view of Zell and Su teaches the limitations of claim 1. Scheller is silent about specifically teaching wherein the insulating body is formed by a plastic sleeve. 
However, Zell provides for plastic housing 60. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a plastic insulating body since the plug of Scheller is conductor isolating and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Scheller in view of Zell and Su teaches the limitations of claim 1. While Su provides for a planar portion (111a and edge of socket core 112 see annotated Fig. 4A above) and non-parallel portion (portion adjacent with respect to 111a)) , the combination is silent about  teaching wherein sidewalls of the openings are such that when viewed in the cross-section perpendicular to a longitudinal axis of the insulating body two opposing planar and non-planar parallel side walls between which the corresponding latching or spring element is located.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the sidewalls to provide for non-parallel sidewalls in addition to the planar side walls or whatever form or shape was desired or expedient for clamping. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Regarding claim 10, Scheller teaches a bipolar electrode or forceps comprising two limbs each forming an electrode (forceps arms 100 manufactured from an electrically conductive material, e.g., metal, graphite, conductive polymers, etc…e.g., silver, copper, gold, aluminum, etc.[0010]) and terminating at a free proximal end (bipolar forceps arms 100 terminating at proximal end 102), wherein each of the limbs includes a projection adjacent the proximal end (the proximal end 102 portions project transversely with respect to the longitudinal axis of the arms);
and a connector plug having an insulating body (The Examiner believes 210 to be insulated as it provides for conductor isolation; see [0021]) for connecting the proximal ends of the limbs of the bipolar electrode forceps, wherein the insulating body has openings for receiving the proximal ends of the limbs (first and second forceps arm housing 215).
While Scheller generally provides for a fastening means ([0021] first forceps arm proximal end 102 may be disposed within first forceps arm housing 215. Illustratively, first forceps arm 100 may be fixed within first forceps housing 215, e.g., by an adhesive or any suitable fixation means), it does not teach and a latching or spring element provided in each of the openings for fastening a corresponding one of the proximal ends of the limbs to the insulating body wherein each of the latching or spring elements includes electrically conductive material, and the latching or spring elements continguously engage in forming an electrical connection with the corresponding end of the limbs. 
However, Zell teaches a device within the same field of invention (plug type connectors) comprising a latching or spring element (tubular bushings 11 with springs 63 adapted to receive respective contact pins 10; Col. 3 lines 1-4), wherein each of the latching or spring elements includes electrically conductive material to continuously engage in forming an electrical connection with the proximal end of the limbs(Col. 3 lines 10-14 The tubular shields 15 are supplied with a shield potential, the shields 15 being conductively connected through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the Scheller to include a latching or spring element, wherein the spring elements includes electrically conductive material to continuously engage in forming an electrical connection with the end of the limbs to ensure the attachment between the free proximal end of the arms/limbs and the connector plug is secure. 
Scheller in view of Zell does not teach wherein each of the latching or spring elements includes an inwardly extending nose-like projection configured with the proximal ends of the limbs receiving in the openings , to engage the corresponding proximal end of the limbs adjacent to and in alignment with the projection so as to resist removal of the corresponding proximal end of the limbs from the corresponding opening in fastening the corresponding proximal ends of the limbs to the insulating body
However, Su teaches a device within the same field of invention (pluggable self locking connector) and further provides each of the limbs includes a projection (resilient rib 1221, see annotated Fig. 4a. and 6a above) and the latching element includes an inwardly extending nose like projection (first guiding surface 111a)  received in the openings to engage the corresponding proximal end of the limbs adjacent to and in alignment with the projection so as to resist removal of the corresponding proximal end of the limbs from the corresponding opening in fastening the corresponding proximal ends of the limbs to the insulating body (see annotated figures above which illustrates the resilient rib/limb resisting removal due to the projection 1111a; the portion of the rib that contacts the projection is considered to be contiguously engaged… Su also generally provides [0029] the plug 12 is firmly secured on the socket 11, and at the same time the signal transmission is also carefully maintained). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed latching element configuration for the purposes of firmly securing the limb and the latching element and to maintain the signal transmission [0029].
Regarding claims 11 and 21, Scheller in view of Zell and Su teaches the limitations of claim 10 as previously rejected and wherein Su further provides the proximal ends of the limbs when viewed in cross-section are each configured to be at least complementary to inner sides of the corresponding latching or spring element  , or wherein each of the proximal ends of the limbs includes a depression adjacent to the projection formed to receive the nose-like projection of the corresponding latching or spring element (see annotated Fig. 6a above resilient rib 1221 of the limb complements the depression 1111/first guiding face 1111a).
Regarding claim 13, Scheller in view of Zell and Su teaches the limitations of claim 10 as previously rejected. Zell provides wherein the latching spring elements each have fastening limbs made of electrically conductive material (Col. 3 lines 10-14 The tubular shields 15 are supplied with a shield potential, the shields 15 being conductively connected through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11). 
Regarding claim 14, Scheller in view of Zell and Su teaches the limitations of claim 10. Scheller teaches wherein
 the connector plug further includes two contact pins which penetrate the insulating body on the proximal end face and are electrically connected to the latching or spring elements (bipolar cord 220 extending from proximal end of 210 to interface 245 ; see [0021]).
Regarding claim 16, Scheller in view of Zell and Su teaches the limitations of claim 10 . Scheller teaches wherein the connector plug further includes two cables with electrical leads contained therein wherein the cables penetrate the insulating body at the proximal end face and wherein the electrical leads are electrically connected to the [latching or spring elements] openings (wire/leads within bipolar cord 220).
Regarding claim 17, it is the position of the Examiner that welding and soldering are product by process limitations. Scheller in view of Zell and Su generally provides for a connection between the contact pins and the latching element.  
Regarding claim 23, Scheller in view of Zell and Su teaches the limitations of claim 1 and the insulating body further including a proximal end face extending transversely across and delimiting the openings (Scheller Fig. 2 , 210 includes proximal end face opposite the openings 215). 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652), Su (2014/0235085), and in further view of Kirwan (6,749,610).
Regarding claim 8, Scheller in view of Zell and Su teaches the limitations of claim 1. While Scheller generally provides filling the insulating body with a casting compound ([0021] adhesive), it does not teach wherein the insulating body has one or more inlet channels for filing the insulating body with a casting compound.  
However, Kirwan teaches a device within the same field of invention (electrosurgical forceps), comprising holes 28 stamped near the end 20 allow epoxy or other appropriate potting material to flow through and around the tines to fix the tines more firmly within the insulating cap portion 25 (Col. 2 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating body of Sheller to provide for one or more inlet channels to allow epoxy or other appropriate potting material to flow through and fix the tines to the insulating cap portion or connector plug. 
Regarding claim 9, Scheller in view of Zell, Su, and Kirwan teaches the limitations of claim 8. While the combination is silent about specifically teaching wherein the one or more inlet channels are arranged together with the openings on one end face of the insulating body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the one or more inlet channels together with openings on one end face of the insulating body since rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652), Su (2014/0235085) and in further view of Zubrood (2017/0196578). 
Regarding claims 15 and 22, Scheller in view of Zell and Su teaches the limitations of claim 14. While Scheller provides the contact pins are conductive (bipolar cord 220) it does not teach wherein the contact pins are formed by metal bodies which are configured plate-shaped or platelet-shaped; and wherein the metal bodies form a flat plug.
However, Zubrood teaches a device within the same field of invention wherein for a coagulation forceps wherein the type of electrical connection is selected, in which case a choice can be made between a connector for a flat cable or for a two-pin plug [0056].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed plate shape or flat plug since these features are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for metal body pins, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652).
Regarding claim 18, Scheller teaches a method for manufacturing a medical instrument, the method comprising:
providing a bipolar electrode or forceps, comprising two electrodes or forceps limbs each terminating at a free proximal end (Fig. 2 bipolar forceps 100 include free proximal end 102);
providing a connector plug (210) having an insulating body (The Examiner believes 210 to be insulated as it provides for conductor isolation; see [0021]) for connecting the proximal ends of the limbs of the bipolar electrode or forceps, wherein the insulating body has openings for receiving the proximal ends of the limbs (first and second forceps arm housing 215).
fastening the two electrodes or forceps limbs to the connector plug  by inserting the proximal ends of the two electrodes or forceps limbs through the open sides of the connector plug ([0021] forceps arms 100 disposed within first forceps arm housing 215); and 
creating a fixed, non-detachable connection between the two electrodes or forceps limbs and the connector plug ([0021] forceps 100 fixed within arm housing 214 by an adhesive). 
While Scheller generally provides for a fastening means [0021], it does not teach latching or spring element provided in each of the openings for fastening a corresponding one of the proximal ends of the limbs to the insulating body, wherein the latching or spring elements each have an essentially U-shaped cross-section with an open side configured to allow the correspond proximal ends of the limbs to be inserted therethrough, with electrical connections being formed therebetween, wherein the latching or spring elements resist withdrawal of the inserted proximal ends of the limbs from the latching or spring elements of the connector plug. 
However, Zell teaches a device within the same field of invention (plug type connectors) comprising a latching or spring element (tubular bushings 11 with springs 63 adapted to receive respective contact pins 10; Col. 3 lines 1-4), wherein each spring element has a U-shaped cross section and an open side to allow the proximal ends of the limbs to be inserted (Fig. 4), with electrical connections being formed therebetween (Col. 3 lines 10-14 The tubular shields 15 are supplied with a shield potential, the shields 15 being conductively connected through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11), wherein the latching or spring elements resist withdrawal of the inserted proximal ends of the limbs from the latching or spring elements of the connector plug (Col. 3 lines 1-3 the inwardly-directed springs 63 adapted to receive the respective contact pins 10. It is the position of the Examiner that such connection resist withdrawal of the proximal end of the limb. Col. 3 lines 10-14  provides electrical connection through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11. Therefore the pin is secured to the inwardly directed springs elements which receive the pins and resists withdrawal as broadly as claimed to provide for an electrical connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the Scheller to include a latching or spring element, wherein each spring element has an essentially U-shaped cross-section, an open side to allow the corresponding proximal end of the limbs to be inserted , for the purposes of ensuring the attachment between the free proximal end of the arms/limbs and the connector plug is secure. 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652), and in further view of Kirwan (6,749,610).
Claims 19 and 20 teach the same limitations of claims 8 and 9 as previously rejected above. 
Response to Arguments
Applicant’s amendments in the response filed on 4/26/2022 has been considered by the Examiner; however, they are not persuasive.
Applicant recites on page 8 of the remarks, “The electrodes in both Scheller et. al. and Zell et. al. are freely removable, without any clamping or fixation. The electrodes in Scheller and Zell only provide electrical connections. …the latching or spring elements provide for both clamping and forming electrical connections.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 1 requires “first and second fastening limbs formed of electrically conductive material “ and “the corresponding proximal end of the limbs is clampable therebetween.” The Examiner relies on Zell to provide for the electrical connections between the limbs/pin and the spring elements. With respect to the clampable structure, the Examiner relies on the configuration in Su. Su also generally provides that its structure maintains signal transmission [0029]. Claim 10 requires “spring elements includes electrically conductive material” and “inwardly extending nose like projection configured, with the proximal ends of the limbs…to continuously engage…resist removal of the corresponding proximal end of the limb and corresponding opening.” The Examiner relies on Zell to provide for the electrical connection between the spring and the limb/pin. With respect to the nose-like projection configuration, and resisting removal of the corresponding proximal end of the limbs and the corresponding opening, the Examiner relies on the Su to teach the claimed limitations. It is the position of the Examiner that nose like projection and the rib continguously engage when contacting further resist removal of the rib. Claim 18 recites “the latching or spring elements of the connector pug with electrical connections being formed therebetween, wherein the latching or spring elements resist withdrawal of the inserted proximal ends of the limbs from the latching or spring elements of the connector plug.” Col. 3 lines 1-3 of Su recites the inwardly-directed springs 63 adapted to receive the respective contact pins 10. It is the position of the Examiner that such connection resist withdrawal of the proximal end of the limb. Col. 3 lines 10-14  provides electrical connection through the wires 14, contact pins 10, and inner springs 63 to the tubular bushings 11. Therefore the pin is secured to the inwardly directed springs elements which receive the pins and resists withdrawal as broadly as claimed to provide for an electrical connection
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794